 


114 HR 2724 IH: Reliable Investment in Vital Energy Reauthorization Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2724 
IN THE HOUSE OF REPRESENTATIVES 
 
June 10, 2015 
Mr. McKinley (for himself, Mr. Johnson of Ohio, Mr. Barr, Ms. DeGette, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Energy Policy Act of 2005 to reauthorize hydroelectric production incentives and hydroelectric efficiency improvement incentives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reliable Investment in Vital Energy Reauthorization Act or the RIVER Act. 2.Hydroelectric production incentivesSection 242(g) of the Energy Policy Act of 2005 (42 U.S.C. 15881(g)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2016 through 2025.
3.Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2016 through 2025.  